Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/771,238 filed 6/10/20 as a national stage entry of PCT/CN2018/113296.  Claims 1-10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Receipt is acknowledged of required certified copies of papers from the International Bureau.

The information disclosure statement (IDS) submitted on 6/10/20 is mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  Note the U.S. citation has been moved so as to be listed under “U.S. PATENTS” rather than “FOREIGN PATENT DOCUMENTS” and a date has been provided for the ISR cited under “NON-PATENT LITERATURE DOCUEMENTS”.

The drawings are objected to because Figure 8 requires bracketing “}”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with incorrect punctuation, capitalization, spacing and antecedent issues too numerous to completely point out rendering the metes and bounds indefinite.
Non-limiting examples are listed below.
In claim 1 at line 4, “the upper part of the base” lack antecedent basis and the spacing after “base(1)”  and “And” is unclear.  Also as the claims are supposed to be in one sentence format it is not clear what “And” is capitalized?
In claim 1 at line 5, “the third support unit” lacks antecedent basis.
In claim 1 at line 6, “The” should not be capitalized at the beginning of the line.
In claim 1 at line 9, there is an erroneous space in (1  ) and “The first support plate” should not be capitalized.
In claim 1 at lines 9-10, “the upper ends of the four first support rods” lack antecedent basis.
In claim 1 at line 11, “The” should not be capitalized at the beginning of the line.
In claim 1 at line 14, there is an erroneous space in (1  ).
In claim 1 at line 16, “The” should not be capitalized at the beginning of the line.
In claim 1 at line 19 there is an erroneous space before “A motor” and “A” should not be capitalized.
In claim 1 at line 20, “the inner bottom wall” lacks antecedent basis.
In lcaim1 a t the end of line 22, there is an erroneous space before “A” and “A” should not be capitalized.
In claim 1 at line 24, “the upper part” lacks antecedent basis.
In claim 1 at line 26, there is erroneous spacing before and after (15) and “Two” should not be capitalized.
In claim 1 at line 28 “the bottom of the
In claim 1 at line 29 “the  The” is unclear and “the upper end” and “the screw rod” each lack antecedent basis.  No upper end has been defined and the element has been introduced as a “screw” not “a screw rod”.  All elements must be referenced consistently throughout the claims.
At line 27 of claim 1 “the upper ends” lack antecedent basis.
At lines 28 and 30 of claim 1, “the bottom” lacks antecedent basis.
At lines 31-32 of claim 1, “the upper part” lacks antecedent basis.
At line 33 of claim 1, there appears to be language missing and erroneous spacing between “plate (2)” and “A third” and “a” should not be capitalized.
Similar issues to those specifically identified above occur in each of dependent claims 2-10.  Also, all reference numbers must be enclosed in parentheses.  Consistent language identifying elements must be used throughout and all terms must have clear antecedent basis provided.  As the claims must be in one sentence format only the begging should be capitalized and all erroneous spaces should be deleted.

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The examiner fails to see how CN 105796279 applied int eh written opinion mailed 7/25/2019 in parent application PCT/CN2018/113296 qualifies as an “X” refence to  the claims as filed 6/10/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636